   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 1 of 17 PageID #:129




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MICHAEL DOPSON,
                                                )
                                                )
              Plaintiff,                        )
                                                )          No. 19 C 5077
       v.                                       )
                                                )          Judge Sara L. Ellis
JAMES CORCORAN, REX FIELDS,                     )
DEBORAH MARSICO, and ERICA WARE                 )
                                                )
              Defendants.                       )

                                   OPINION AND ORDER

       Between 2016 and 2019, Plaintiff Michael Dopson was a patient at Chicago-Read Mental

Health Center (“Chicago-Read”), where Defendants James Corcoran, Rex Fields, Deborah

Marsico, and Erica Ware worked. On July 27, 2019, Dopson filed a complaint alleging that

Ware sexually abused him during his treatment at Chicago-Read. Dopson claims there was

wide-spread knowledge of the abuse and Defendants took no action to prevent it. Dopson’s

complaint includes § 1983 claims for excessive force and battery (Count I) and false

imprisonment (Count II), both in violation of the Fourth and Fourteenth Amendments.

Defendants filed a partial motion to dismiss Dopson’s complaint under Federal Rule of Civil

Procedure 12(b)(6). For the following reasons, the Court dismisses the false imprisonment

claim, as well as Dopson’s claims against Defendants Fields and Corcoran. The Court also

dismisses Dopson’s request for injunctive relief. Dopson may proceed to discovery on his

excessive force and battery claim and a substantive due process claim based on unconstitutional

conditions of confinement against Marsico and Ware.
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 2 of 17 PageID #:130




                                         BACKGROUND 1

        In June 2016, a state court adjudicated Dopson not guilty by reason of insanity (“NGRI”)

and committed him to state custody for inpatient mental health treatment. Initially, MacFarlane

Mental Health Center provided his treatment, but on November 23, 2016, Dopson moved to

Chicago-Read. At Chicago-Read, Fields was a social worker, Marsicol was an administrator,

Ware was a Mental Health Tech, and Corcoran was the senior administrator and supervised

Ware, Fields, and Marsicol. Upon his transfer, Dopson became acquainted with Ware. Within

two weeks of Dopson’s arrival, Ware began to sexually seduce him. On one occasion in late

November or early December 2016, Ware watched Dopson while he stood on a chair and hung

party decorations and said, “while gazing at his pelvic area, ‘I’m looking at something . . . and I

might want to touch it.’” Doc. 1 ¶ 3. That night, Dopson and Ware met in the unit’s back room

and kissed. Ware proceeded to visit Dopson’s room daily, kiss him, and attempt to initiate

sexual intercourse. Although Dopson initially protested, by December 2016, they were

frequently having sexual intercourse, often in the laundry room.

        At some point before December 25, 2016, Ware suggested that if Dopson had money, she

could buy him a cell phone so they could have phone sex. Dopson gave Ware money, and she

bought him a cell phone. Chicago-Read regulations prohibited patients from possessing cell

phones, so Dopson kept his hidden. Throughout January 2017, Ware and Dopson had frequent

phone sex. Dopson also used his phone to encourage others to visit him. Several visitors were

young women, which the security staff noticed, leading one guard to ask Dopson to “hook him

up” with one such visitor. Id. ¶ 6. Complaints, reports, and rumors circulated at Chicago-Read

about Dopson’s popularity with women. Soon it seemed that everyone knew Dopson and Ware

1
 The facts in the background section are taken from the complaint and are presumed true for the purpose
of resolving Defendants’ motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011);
Local 15, Int’l Bd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir. 2007).

                                                   2
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 3 of 17 PageID #:131




were having sex, and one patient reported this to the head psychologist. Dopson’s friend

reported that he had a cell phone, and in mid-February 2017, Chicago-Read searched Dopson’s

room and confiscated his cell phone. The following week, Dopson had several meetings with

staff regarding the cell phone. Corcoran primarily questioned Dopson about how he obtained the

cell phone. “From Defendant Corcoran’s tone and the nature of his questions, it was clear to

[Dopson] that other unknown staff knew he had gotten the cell phone from Defendant Ware, and

that they knew he was having sex with her.” Id. ¶ 10. Nonetheless, Dopson denied the

relationship and lied about the source of the phone.

       In February 2017, Ware gave Dopson a Valentine’s Day card, expressing that “[g]etting

to know and learn you these past couple of months has been quite the experience” and

“[r]egardless of whether we work out later on in life or not you will always hold a special place

in my heart.” Id. ¶ 12. The card concluded: “I don’t know what lies in the future, but one thing I

do know is I can see you in it.” Id. The two continued their relationship until the facility

transferred Dopson to a minimum security clinical unit on August 4, 2017. Ware performed oral

sex on Dopson the night before his move. At some point in spring or summer 2017, Ware

collected a $10,000 refund from Dopson’s defense lawyer, which Dopson used in part to fund a

birthday party for Ware’s daughter.

       Upon Dopson’s transfer, staff and patients began treating him like a “trouble-maker”

despite his positive record. Id. ¶ 16. Fields tried to set Dopson and other patients against each

other, ultimately leading to an argument between Dopson and another patient. Additionally, an

unknown staff member informed Dopson’s girlfriend and mother of his children that he was

having sex with female staff. This provoked an altercation between Dopson’s girlfriend and

another female visitor, both of whom visited on March 29, 2018. According to Dopson, Fields



                                                 3
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 4 of 17 PageID #:132




and his team seized upon these incidents to forego recommending his conditional release to the

court. On March 30, 2018, the facility transferred Dopson to a different clinical unit due to his

argument with another patient and the “failure of [his] treatment team to reasonably advocate for

his conditional release.” Id. ¶ 20. “Thus, Plaintiff was unlawfully imprisoned for at least an

additional six months.” Id. Dopson was released in March 2019.

       Two months later, Dopson filed a complaint regarding his treatment at Chicago-Read.

Dopson claims that “all of the named individual defendants committed individual acts, actively

or passively, to wrongfully hold the Plaintiff against his will at Chicago-Read, to disable him,

and to thereby make him available, at Defendant Ware’s disposal, for her own personal,

perverted purpose of sexual abuse, whether he was mentally ill and dangerous or not.” Id. ¶ 22.

Dopson claims that Ware emotionally and sexually abused him, this was widely known, and no

action was taken, enabling Ware’s continuous authority over him. As a result, Dopson “naturally

concluded that he had no choice but to continue the sexual relationship which he had not

initiated, or else be ‘diagnosed’ and more heavily drugged and confined for complaining about

these violations of his rights.” Id. ¶ 24. Dopson’s complaint includes claims for excessive force

and battery and false imprisonment, both in violation of the Fourth and Fourteenth Amendments.

However, both claims largely repeat the same allegations relating to his treatment at Chicago-

Read. Defendants filed a partial motion to dismiss Dopson’s complaint.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in



                                                 4
     Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 5 of 17 PageID #:133




the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                             ANALYSIS

        Defendants advance multiple arguments as to why the Court should partially dismiss

Dopson’s complaint. First, Defendants argue that the Court should dismiss Dopson’s complaint

to the extent it alleges Fourth Amendment violations because the Fourth Amendment does not

apply after civil commitment. Defendants also argue that the Court should dismiss Dopson’s

false imprisonment clam (Count II) because the Heck and Rooker-Feldman doctrines bar the

claim and Dopson has otherwise failed to state a claim. Defendants next argue that the Court

should dismiss Defendants Fields and Corcoran because the complaint does not contain

sufficient allegations regarding their involvement in the alleged tortious actions. Finally,

Defendants ask the Court to dismiss Dopson’s request for injunctive relief because his injury is

hypothetical and conjectural.

I.      Excessive Force and Battery (Count I)

        Defendants argue that the Court should dismiss Count I to the extent it alleges a Fourth

Amendment violation because the Fourth Amendment does not apply following Dopson’s

commitment. Dopson responds that Defendants’ failure to detect, report, and prevent his sexual

abuse violates both the Fourth and Fourteenth Amendments. “The Fourth Amendment protects

“[t]he right of the people to be secure in their persons . . . against unreasonable . . . seizures.”



                                                   5
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 6 of 17 PageID #:134




Manuel v. City of Joliet, Ill., --- U.S. ---, 137 S. Ct. 911, 917 (2017). Whereas “[t]he Fourteenth

Amendment’s guarantee of due process is triggered when the state deprives a person of ‘life,

liberty, or property.’” Beley v. City of Chicago, 901 F.3d 823, 826 (7th Cir. 2018) (quoting U.S.

Const. amend. XIV). The Supreme Court has held that “the Fourth Amendment governs a claim

for unlawful pretrial detention even beyond the start of legal process.” Manuel, 137 S. Ct. at

920. However, Dopson’s excessive force claim centers on his treatment during detention, rather

than the fact of his detention. See, e.g., Doc. 1 ¶¶ 55, 56 (alleging that he had a constitutional

right under the Fourth and Fourteenth Amendments to bodily integrity and to be free from sexual

assault and abuse). The due process clause of the Fourteenth Amendment prohibits the use of

excessive force against individuals committed after being adjudicated NGRI. See Green v. Beth,

770 F. App’x 273, 275 (7th Cir. 2019) (explaining that “[t]he Fourteenth Amendment governs a

state’s obligations to pretrial detainees” and evaluating the pretrial detainee’s deliberate

indifference claim under the Fourteenth Amendment); Webber v. Hussain, No. 14 CV 5987,

2016 WL 2958370, at *4 (N.D. Ill. May 23, 2016) (“[A]n involuntarily committed patient is in

the same position as a pretrial detainee in the context of an excessive force claim under the

Fourteenth Amendment.”); see also Cates v. Manning, No. 19 C 5248, 2020 WL 1863299, at *1

(N.D. Ill. Apr. 14, 2020) (citing Kingsley v. Hendrickson, 576 U.S. 389 (2015), and explaining

that the due process clause prohibits excessive force against pretrial detainees). Therefore, the

Fourteenth Amendment, rather than the Fourth Amendment, applies to Dopson’s excessive force

claim. See Hurt v. Corcoran, No. 17 C 7909, 2019 WL 3842819, at *11 (N.D. Ill. Aug. 15,

2019) (even if the Fourth Amendment allowed persons adjudicated NGRI to challenge the fact of

their detention, it did not allow them to challenge their treatment during detention); Johnson v.

Schuyler Cty., No. CV 16-4204, 2019 WL 2778084, at *2 (C.D. Ill. July 2, 2019) (evaluating a



                                                  6
      Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 7 of 17 PageID #:135




civil detainee’s excessive force claim under the Fourteenth Amendment); see also Webber v.

Pharis, No. 14 CV 5987, 2015 WL 475956, at *4 (N.D. Ill. Feb. 3, 2015) (finding that “[n]either

the Supreme Court nor the Seventh Circuit has directly addressed whether the involuntarily

committed may seek relief under the Fourth Amendment for claims of excessive force” and

determining that the due process clause governs such claims); Escobar v. Obiakor, No. EDCV

06-693-GW CW, 2010 WL 6714066, at *3 (C.D. Cal. Sept. 29, 2010) (excessive force claim

brought by person adjudicated NGRI should be evaluated under Fourteenth Amendment as

applied to excessive force claims brought by pretrial detainees). This is of no consequence,

however, because Dopson has also pleaded his excessive force claim under the Fourteenth

Amendment.

II.     False Imprisonment (Count II)

        Defendants raise multiple arguments as to why the Court should dismiss Dopson’s false

imprisonment claim. Defendants contend that the Fourth Amendment also cannot provide a

basis for Dopson’s false imprisonment claim. Defendants further argue that the Heck and

Rooker-Feldman doctrines bar this claim, and in the alternative, Dopson has otherwise failed to

state a claim for false imprisonment.

        A.     Fourth Amendment Violation

        Defendants argue that Dopson cannot assert a Fourth Amendment violation following his

commitment. “Recent precedent on the constitutional provisions governing pretrial detention

suggests that pretrial detainees, and thus the involuntarily committed, may challenge the fact of

their detention under the Fourth Amendment.” Hurt, 2019 WL 3842819, at *11; see also

Manuel, 137 S. Ct. at 920 (overturning Seventh Circuit precedent requiring a pretrial detainee to

bring a § 1983 challenge to pretrial detention under the due process clause); Lewis v. City of



                                                 7
      Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 8 of 17 PageID #:136




Chicago, 914 F.3d 472, 475 (7th Cir. 2019) (“[T]he Fourth Amendment, not the Due Process

Clause, governs a claim for wrongful pretrial detention.”). In Hurt, the plaintiffs, also

adjudicated NGRI, argued that they were unlawfully held in civil commitment when they might

otherwise be eligible for release or transferred from the facility. 2019 WL 3842819, at *11. The

court concluded that “[t]o the extent that Plaintiffs argue that their detention . . . was caused by

the Defendants’ actions or inactions, Plaintiffs’ claim may be cognizable under the Fourth

Amendment.” Id. 2

          Similarly, here, Dopson seems to argue that based on Defendants’ actions, he was

unlawfully held in civil commitment when he otherwise may have been eligible for conditional

release. Dopson’s claim arguably challenges the lawfulness of his detention. 3 Therefore, the

Court denies Defendants’ motion to dismiss on this basis and proceeds to analyze whether the

Heck or Rooker-Feldman doctrines bar Dopson’s false imprisonment claim. See Anderson v. La

Penna, No. 18 C 6159, 2019 WL 1239667, at *3 (N.D. Ill. Mar. 18, 2019) (finding the plaintiff

stated a viable Fourth Amendment claim under Manuel unless it was barred by Heck).

          B.      The Heck Doctrine

          Defendants argue that Heck v. Humphrey, 512 U.S. 477 (1994), bars Dopson’s false

imprisonment claim. Heck instructs that when a plaintiff seeks damages in a § 1983 suit, the

Court “must consider whether a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id. at

487. The purpose of this rule is to prevent “collateral attack on [a] conviction through the

2
    The Court notes that Hurt did not reach the issue of whether Heck applied.
3
  The Court reiterates that to the extent that Dopson challenges his treatment during confinement in his
false imprisonment claim, this is not cognizable under the Fourth Amendment. See e.g., Doc. 1 ¶ 81
(stating that Defendants’ “enslavement of Plaintiff” caused him serious injury).

                                                      8
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 9 of 17 PageID #:137




vehicle of a civil suit.” Id. at 484 (citation omitted). Because § 1983 is a theory of tort liability,

Heck reiterates “the hoary principle that civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments.” Id. at 486.

       As an initial matter, the Seventh Circuit has consistently applied Heck to plaintiffs who

have been civilly committed. See Henderson v. Bryant, 606 F. App’x 301, 304 (7th Cir. 2015)

(Heck barred civilly committed plaintiff’s challenge to recommitment because “successful

damages claim would vitiate basis for his commitment”); Thomas v. Schmitt, 380 F. App’x 549,

550 (7th Cir. 2010) (citing Heck and explaining that a civilly committed individual could not sue

for damages under § 1983 unless his commitment has been invalidated); Flowers v. Leean, No.

99-2999, 2000 WL 554518, at *2 (7th Cir. May 3, 2000) (same). Courts have similarly applied

Heck to claims brought by plaintiffs who were civilly committed following a NGRI adjudgment.

See Carter v. Bickhaus, 142 F. App’x 937, 938 (8th Cir. 2005) (affirming dismissal, based in part

on Heck, of action brought by plaintiff who was civilly committed after pleading NGRI);

McIntosh v. Taylor, No. CV 2:17-376-RMG-BM, 2017 WL 3328189, at *3 (D.S.C. June 20,

2017) (Heck barred claims brought by plaintiff who was found NGRI and involuntarily

committed); Phelps v. Sabol, No. CIV.A.07-40147-GAO, 2008 WL 824258, at *2 (D. Mass.

Mar. 27, 2008) (Heck barred claims brought by a plaintiff who was found NGRI and civilly

committed). This Court agrees that Heck may apply to plaintiffs who are civilly committed

based on a NGRI adjudgment and therefore rejects Dopson’s contrary suggestion. Although

Dopson’s commitment is civil in nature, it still arises out of a criminal finding, and Dopson

cannot challenge that commitment unless it is no longer valid. In other words, Dopson cannot

use a civil vehicle to undermine a state court’s criminal NGRI finding and subsequent

commitment.



                                                   9
   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 10 of 17 PageID #:138




       Additionally, Dopson argues that Heck is inapplicable because he “does not in fact claim

that he was wrongfully detained at [Chicago-Read] to begin with, or that any court was mistaken

in finding him in need of mental health treatment.” Doc. 14 at 5. However, the complaint

alleges that Defendants interfered with Dopson’s ability to receive conditional release and

thereby falsely imprisoned him. Doc. 1 ¶¶ 19, 20. This directly challenges the state court’s

determination of the proper commitment term. And under Illinois law, the state court retained

control over assessing Dopson’s eligibility for conditional release. See 730 Ill. Comp. Stat. 5/5-

2-4(e); cf. Nadzhafaliyev v. Hardy, 403 F. Supp. 3d 663, 668 (N.D. Ill. 2019) (“[T]he conditions

of plaintiffs’ confinement are subject to state-court supervision, to the extent that they impact the

treatment process.”); Singleton v. Staples, No. 98 C 6310, 1998 WL 809003, at *4 (N.D. Ill. Nov.

17, 1998) (noting the “continuing jurisdiction of the criminal court judge over an NGRI acquittee

that he or she has committed to a mental institution”). Dopson has not shown that the state court

invalidated his commitment, and until he does so, Heck bars him from challenging the

commitment itself. Dopson must raise his allegations regarding Defendants’ interference with

his ability to receive conditional release before the state court determining his release. In

conclusion, Heck bars Dopson’s challenge to the length of his confinement, including the failure

to receive conditional release, because it directly disputes the length of his civil commitment, as

determined by the state court.

       Comparatively, Dopson’s claims regarding the conditions of confinement receive

different treatment. See Wilkinson v. Dotson, 544 U.S. 74, 83–84 (2005) (“Heck uses the word

‘sentence’ to refer not to prison procedures, but to substantive determinations as to the length of

confinement. . . . [T]his Court has repeatedly permitted prisoners to bring § 1983 actions

challenging the conditions of their confinement.”). Dopson alleges that his improper treatment at



                                                 10
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 11 of 17 PageID #:139




Chicago-Read amounted to false imprisonment. See, e.g., Doc. 14 at 3 (“[F]rom the day he was

first sexually abused by a state employee whose job was to treat or facilitate treatment of his

mental illness, treatment ceased to occur or to even be possible; his involuntary commitment was

thereafter an illegal false imprisonment.”). Although it is not clear how this amounts to false

imprisonment, the Court could read these allegations to give rise to a substantive due process

claim for unconstitutional conditions of confinement. See Hurt, 2019 WL 3842819, at *12

(concluding NGRI plaintiffs adequately pleaded substantive due process claims where they

alleged sexual abuse during civil commitment). Heck does not bar such claims because they

challenge the conditions, rather than the commitment itself. See, e.g., Schloss v. Wilczynski, 694

F. App’x 1020, 1023 (7th Cir. 2017) (concluding Heck did not bar a civil detainee’s claim that he

was not receiving constitutionally proper mental health care). Defendants do not address the

viability of a substantive due process claim, and these allegations seem to support one. See Hurt,

2019 WL 3842819, at *12. Accordingly, the Court dismisses Dopson’s false imprisonment

claim insofar as Dopson challenges the civil commitment itself, 4 but Dopson may proceed with a

substantive due process argument regarding his treatment during his commitment.

       C.      The Rooker-Feldman Doctrine

       In the alternative, Defendants argue that the Rooker-Feldman doctrine precludes

jurisdiction over Dopson’s false imprisonment claim, to the extent he calls for the state court’s

judgment to be overturned. Dopson again responds that he does not seek to overturn that

judgment. The Rooker-Feldman doctrine bars federal district courts from asserting jurisdiction

over cases “brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and


4
 This includes any Fourth Amendment claim that the Court found may provide a basis for Dopson’s false
imprisonment claim in Part II(A).

                                                 11
   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 12 of 17 PageID #:140




rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005). The Rooker-Feldman doctrine applies to claims raised in state court, as well as

those that are “inextricably intertwined” with state court determinations. Swartz v. Heartland

Equine Rescue, 940 F.3d 387, 390 (7th Cir. 2019). Whether a claim is inextricably intertwined

turns on whether “the district court is in essence being called upon to review the state-court

decision.” Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 533 (7th Cir. 2004) (quoting Ritter

v. Ross, 992 F.2d 750, 754 (7th Cir. 1993)). If a claim is so intertwined and the plaintiff had a

reasonable opportunity to raise it during the state court proceedings, the claim is barred.

Jakupovic v. Curran, 850 F.3d 898, 902 (7th Cir. 2017). To establish that he did not have a

reasonable opportunity, Dopson must point to “some action taken by the state court or state court

procedures in place” that formed a barrier to him presenting the claims in state court. Taylor,

374 F.3d at 533 (quoting Long v. Shorebank Dev. Corp., 182 F.3d 548, 558 (7th Cir. 1999)).

       Defendants argue that any claim that Dopson was wrongfully detained in violation of the

Fourteenth Amendment would require a determination that a state court was mistaken in finding

him in need of inpatient mental health treatment. As discussed, Dopson challenges his civil

commitment because he could have received a conditional release. Although Illinois law entitled

him to petition for conditional release, he did not do so. Dopson now contends that he was

civilly committed for too long, but this challenges the state court’s decision to civilly commit

him. Moreover, the conditional release determination is inextricably intertwined with the court’s

initial commitment adjudication because it relates to whether ongoing civil commitment was

proper. Therefore, the Rooker-Feldman doctrine bars this Court’s assessment as to whether

Defendants falsely imprisoned Dopson by failing to advocate for conditional release and

provides another basis for the Court’s dismissal of this aspect of his false imprisonment claim.



                                                 12
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 13 of 17 PageID #:141




However, Dopson’s allegations relating to his treatment during confinement are not inextricably

intertwined with the state court’s determinations because they relate to the conditions of

confinement. Rooker-Feldman does not bar such claims. Cf. O’Malley v. Litscher, 465 F.3d

799, 805 (7th Cir. 2006) (Rooker-Feldman did not bar an inmate’s Eighth Amendment claims

against prison medical officials relating to their execution of a state court’s force-feed order).

        In conclusion, the Court dismisses Dopson’s false imprisonment claim as it relates to

Defendants’ alleged interference with his ability to receive conditional release. 5 Because the

remaining allegations regarding his treatment appear to give rise to a substantive due process

claim, the Court does not dismiss such claim.

III.    Dismissing Specific Defendants

        Defendants argue that the Court must dismiss Fields and Corcoran from the lawsuit

because the complaint does not include sufficient allegations specific to either Defendant.

        A.      Fields

        Defendants argue that the Court should dismiss Fields because the complaint neither

alleges that Fields battered or sexually abused Dopson nor that Fields was aware of such actions.

Section 1983 creates a cause of action based on personal liability and predicated upon fault,

meaning that “to be liable under § 1983, the individual defendant must have caused or

participated in a constitutional deprivation.” Pepper v. Vill. of Oak Park, 430 F.3d 805, 810 (7th

Cir. 2005) (citation omitted) (internal quotation marks omitted); see also Childress v. Walker,

787 F.3d 433, 439–40 (7th Cir. 2015) (“[A]n individual must be personally responsible for a

constitutional deprivation in order to be liable, [but] personal responsibility is not limited to

those who participate in the offending act.”). “An official satisfies the personal responsibility

5
  Because the Court dismisses Dopson’s false imprisonment claim under the Heck and Rooker-Feldman
doctrines, it will not address Defendants’ alternative argument that Dopson’s false imprisonment claim
fails because he does not have a constitutional right to conditional release.

                                                  13
    Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 14 of 17 PageID #:142




required of § 1983 if she acts or fails to act with a deliberate or reckless disregard of plaintiff’s

constitutional rights, or if the conduct causing the constitutional deprivation occurs at her

direction or with her knowledge or consent.” Brokaw v. Mercer Cty., 235 F.3d 1000, 1012 (7th

Cir. 2000) (quoting Smith v. Rowe, 761 F.2d 360, 369 (7th Cir. 1985)). Dopson’s complaint does

not contain allegations demonstrating that Fields, his social worker, participated in or had

knowledge of the alleged sexual abuse. Instead, the allegations specific to Fields suggest, at

most, that he provoked an argument between Dopson and another patient. See Doc. 1 ¶¶ 16, 17.

Additionally, Dopson’s complaint often refers to “staff” generally without specifying who this

includes and fails to incorporate allegations specific to individual Defendants. This is

insufficient for pleading purposes. Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (noting

that the phrase “one or more of the Defendants” failed to adequately connect specific defendants

to acts). In his response brief, Dopson alleges that Fields “was actually located on the clinical

unit, every day during most hours, where all the alleged activity took place, e.g., in the laundry

room of the facility.” Doc. 14 at 10. However, this allegation is insufficient for the Court to

infer that Fields knew about the alleged sexual abuse. 6 Therefore, the Court dismisses Dopson’s

claims against Fields without prejudice.

        B.      Corcoran

        Defendants also argue that the Court should dismiss Corcoran because Dopson’s

allegations regarding Corcoran’s knowledge of the alleged sexual relationship are insufficient.


6
 Defendants argue that the Court should not consider the additional allegations in Dopson’s response
brief because they are amendments to the complaint; however, the Court may consider additional
allegations consistent with the complaint. See Lang v. TCF Nat’l Bank, 249 F. App’x 464, 465 (7th Cir.
2007) (explaining a court may consider additional allegations in a response brief that are consistent with a
complaint); Help At Home Inc. v. Med. Capital, L.L.C., 260 F.3d 748, 752–53 (7th Cir. 2001) (“‘A
plaintiff need not put all of the essential facts in the complaint;’ he may add them by affidavit or brief in
order to defeat a motion to dismiss if the facts are consistent with the allegations of the complaint.”
(quoting Hrubec v. Nat’l R.R. Passenger Corp., 981 F.2d 962, 963–64 (7th Cir. 1992)).

                                                     14
   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 15 of 17 PageID #:143




As a supervisor, for Corcoran to be liable for Ware’s conduct, he “must know about the conduct

and facilitate it, approve it, condone it, or turn a blind eye for fear of what [he] might see.” Gill

v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017) (quoting Matthews v. City of E. St.

Louis, 675 F.3d 703, 708 (7th Cir. 2012)). Dopson’s allegations are too speculative for such an

inference. For instance, the complaint alleges that there was “wide knowledge” of the sexual

abuse, Doc. 1 ¶ 24, and “[f]rom Defendant Corcoran’s tone and the nature of his questions, it

was clear to Plaintiff that other unknown staff knew he had gotten the cell phone from Defendant

Ware, and that they knew he was having sex with her,” id. ¶ 10. But such allegations are

insufficient to support an inference that Corcoran was aware of the alleged sexual abuse. And

Dopson’s allegation that “Defendants actively work to find no fault with staff conduct, and to

assure that no fault is found by any outside investigators, so long as any story at all is offered by

staff in response to a patient complaint, regardless of how incredible such response is, wherein

the Defendants, and each of them, willfully failed to prevent the ongoing sexual abuse of the

Plaintiff” is simply conclusory. Id. ¶ 44. Again, Dopson responds with facts absent from his

complaint, for example about the “narrow, closely confined environment” at Chicago-Read and

Corcoran’s access to all reports. See Doc. 14 at 9. Dopson goes so far as to suggest that the

Court should take judicial notice of “this extensive and pervasive power possessed by Defendant

Corcoran over the freedom or imprisonment of any patient, through the ‘medical treatment’ they

are subjected to.” Id. at 12. These allegations are insufficient, and the Court will not take

judicial notice. The Court dismisses Dopson’s claims against Corcoran.

IV.    Injunctive Relief

       Finally, Defendants contend that Dopson cannot seek injunctive relief because his

injuries are conjectural and hypothetical. Dopson seeks injunctive relief “to redress the



                                                  15
   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 16 of 17 PageID #:144




Defendants’ ongoing, continuing deliberate indifference to fundamental human and

constitutional rights as described herein, and with respect to their failure or willful refusal to

investigate or adequately handle violations of the same.” Doc. 1 ¶ 95. Dopson also requests that

the Court grant injunctive relief “from all contact or communication by the Defendants,

including any further sexual advances, assaults or seductive communication from the

Defendants.” Id. at 23.

       “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the

threshold requirement imposed by [Article] III of the Constitution by alleging an actual case or

controversy.” Lopez-Aguilar v. Marion Cty. Sheriff’s Dep’t, 924 F.3d 375, 384 (7th Cir. 2019)

(quoting City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983)). “[P]ast events are insufficient

to establish a case or controversy that would permit the court to enter declaratory or prospective

relief.” Hurt, 2019 WL 3842819, at *7; see also O’Shea v. Littleton, 414 U.S. 488, 495 (1974)

(“Past exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief [ ] if unaccompanied by any continuing, present adverse effects.”); Lopez-

Aguilar, 924 F.3d at 395 (7th Cir. 2019) (“[A] plaintiff cannot seek an injunction ‘absent a

showing of irreparable injury, a requirement that cannot be met where there is no showing of any

real or immediate threat that the plaintiff will be wronged again.’” (quoting Lyons, 461 U.S. at

111)). Here, Dopson’s allegations involve past events. He is no longer at Chicago-Read and has

not alleged any subsequent contact with Chicago-Read or Defendants. Dopson has not made any

showing that he will be injured again. Accordingly, the Court dismisses Dopson’s request for

declaratory and injunctive relief.




                                                  16
   Case: 1:19-cv-05077 Document #: 25 Filed: 06/17/20 Page 17 of 17 PageID #:145




                                          CONCLUSION

       For the foregoing reasons, the Court grants in part Defendants’ partial motion to dismiss

[11]. The Court dismisses the false imprisonment claim (Count II) without prejudice insofar as it

challenges Dopson’s commitment but allows the claim to proceed to the extent it alleges

unconstitutional conditions of confinement. Additionally, Dopson cannot proceed with his

excessive force claim (Count I) under the Fourth Amendment. The Court also dismisses all

claims against Defendants Fields and Corcoran without prejudice. Finally, the Court dismisses

Dopson’s request for injunctive relief.



Dated: June 17, 2020                                       ______________________
                                                           SARA L. ELLIS
                                                           United States District Judge




                                               17
